                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

NINA M. BROCK,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 4:19-cv-00183-TWP-DML
                                                      )
DENNY’S RESTAURANT,                                   )
                                                      )
                              Defendant.              )

          ENTRY GRANTING MOTION TO PROCEED IN FORMA PAUPERIS,
                DISCUSSING ACTION, AND DIRECTING SERVICE

       Plaintiff’s “Request to Proceed in District Court Without Prepaying the Filing Fee” (Filing

No. 2) is GRANTED pursuant to 28 U.S.C. § 1915. While in forma pauperis status allows a

plaintiff to proceed without pre-payment of the filing fee, the plaintiff remains liable for the full

fees. See Robbins v. Switzer, 104 F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain

liable for the filing fee; “all [28 U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment

of fees”). The Court does not have the authority to waive the filing fee, and it remains due despite

Plaintiff’s in forma pauperis status. Fiorito v. Samuels, 2016 U.S. Dist. LEXIS 84869, at *5 (C.D.

Ill. June 30, 2016) (“[c]ourt does not have the authority to waive a filing fee”); McDaniel v.

Meisner, 2015 U.S. Dist. LEXIS 106067, at *12 (E.D. Wis. Aug. 12, 2015) (same). The filing fee

for in forma pauperis litigants is $350.00. No payment is due currently; however, the $350.00

balance remains owing.

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton
v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim to relief that is plausible on its face. A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to her that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403

(7th Cir. 2010) (emphasis in original).

         In this civil action, pro se Plaintiff brings an employment discrimination claim based on

age and disability under the Age Discrimination in Employment Act and the Americans with

Disabilities Act as well as a claim for retaliation against Defendant Denny’s Restaurant. At this

time, the Court has not determined that the action must be dismissed pursuant to § 1915(e) and

therefore shall proceed. This ruling is without prejudice to the filing of a proper Rule 12 motion.

         Because Plaintiff is proceeding in forma pauperis, Federal Rule of Civil Procedure 4(c)(3)

requires the Court to order service for Plaintiff. Accordingly, the Clerk is designated pursuant to

Rule 4(c)(3) to issue process to Defendant Denny’s Restaurant in the manner specified by Rule

4(d). Process shall consist of the Complaint (Filing No. 1), applicable forms (Notice of Lawsuit

and Request for Waiver of Service of Summons and Waiver of Service of Summons), and this

Entry.

         SO ORDERED.




                                                   2
       Date:    9/19/2019



Distribution:

Nina M. Brock
1305 K Street, Unit 431
Bedford, IN 47421

Denny’s Restaurant
1035 James Avenue
Bedford, IN 47421




                            3
